Case 2:19-bk-02843-SHG   Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50 Desc
                         Main Document    Page 1 of Scanned
                                                    15        with CamScanner
                                                                                                                                                 CURRENT MONTH"S
Case Number: 2:19-bk-02843-SHG                                                                                                              RECEIPTS AND DISBURSEMENTS
                                                                                                                                BANK ACCOUNTS
                                                Great Western
                                                  Operating            Great Western           Great Western    Great Western                                       Wells Fargo   Wells Fargo
                                                    (Post)             Escrow (Post)           Payroll (Post)    Taxes (Post)   Sunflower (Post) Comerica Savings     (Post)        (Post)      PayPal        Total

                                                     #4844                   #4852                 #4836           #4318            #2517             #3318           #8721         #4460       #1070


Balance at Beginning of Period                                                                                                       $36,582.43          $475.06                                              $37,057.49

RECEIPTS
   Cash Sales                                                                $117,755.50                                                                                                           1,127.12   118,882.62
   Accounts Receivable
   Loans and Advances
   Sale of Assets
   Transfers from Other DIP Accounts                  $1,000.00                                    $23,451.00                                                                                                 $24,451.00




   Other (attach list)

   TOTAL RECEIPTS                                     $1,000.00              $117,755.50           $23,451.00                                                                                    $1,127.12    143,333.62

DISBURSEMENTS
   Business - Ordinary Operations                       $975.00                                    $22,292.16                                                                                                 $23,267.16
   Capitol Improvements
   Pre-Petition Debt                                                                                                                                                                             $1,127.12     $1,127.12
   Transfers to Other DIP Accounts                                                                                                   $36,582.43                                                               $36,582.43
   Other (attach list) Transfers                                               $24,115.75                                                                                                                     $24,115.75



  Reorganization Expenses:
     Attorney Fees
     Accountant Fees
     Other Professional Fees
     U. S. Trustee Quarterly Fee
     Court Costs


  TOTAL DISBURSEMENTS                                   $975.00                $24,115.75          $22,292.16                        $36,582.43                                                  $1,127.12    $85,092.46


Balance at End of Month                                   $25.00               $93,639.75           $1,158.84                                            $475.06                                              $70,847.07
*Information provided above should reconcile with balance sheet and income statement amounts


DISBURSEMENTS FOR CALCULATING QUARTERLY FEES:
  Total Disbursements From Above (Post Activity Only)                                                                                                                                                         $85,092.46
   Less: Transfers to Other DIP Accounts                                                                                                                                                                      $36,582.43
   Less: Amounts Paid to Consignors                                                                                                                                                                           $24,155.75
   Less: Amounts Due to Consignors                                                                                                                                                                            $14,549.65
                                             Case 2:19-bk-02843-SHG                                  Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50                                 Desc
     2396749.v1                                                                                      Main Document    Page 2 of 15
 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.)
Total Disbursements for Calculating Quarterly Fees                                                                                       $9,804.63
                                                     Page 2




                                   Case 2:19-bk-02843-SHG                       Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50   Desc
  2396749.v1                                                                    Main Document    Page 3 of 15
             Case Number: 2:19-bk-02843-SHG                                                       INCOME STATEMENT
                                                                                                             (Accrual Basis)

             *Debtor's own form may be substituted if (1) it is prepared in accordance with generally accepted accounting principals,
             (2) year-to-date and filing-to-date information is provided, and (3) if reorganization expenses are segregated in the statement.

             REVENUES                                                        Current Month                   Year to Date                 Total SInce Filing
               Gross Revenue                                                            $112,627                    $1,014,497                       $112,627
               Less: Returns & Discounts
                    Net Revenue                                                         $112,627                    $1,014,497                       $112,627

             COST OF GOODS SOLD
               Material / Consignment Costs                                             69,408.40                 $546,632.37                        69,408.40
               Direct Labor
               Direct Overhead (attach detail) - Moving                                  1,330.00                     40,415.20                       1,330.00
                   Total Cost of Goods Sold                                             70,738.40                    587,047.57                      70,738.40

                    GROSS PROFIT                                                     $41,888.52                   $427,449.65                      $41,888.52


             OPERATING EXPENSES
              Officer/Insider Compensation                                                   2,405                    19,240.00                           2,405
              Selling & Marketing (attach detail) See below
              General & Administrative (attach detail)                               $30,695.71                      358,821.04                    $30,695.71
              Other Expenses (attach detail)
                    Total Operating Expenses                                         $33,100.71                   $378,061.04                        33,100.71

             Income Before Non-operating Income and
             Expense                                                                   $8,787.81                    $49,388.61                       $8,787.81

             OTHER INCOME & EXPENSE
              Other Income (attach list)
               Other Expense (attach list)
               Interest Expense                                                                                    ($62,742.50)
               Depreciation/Depletion


2396749.v1
                             Case 2:19-bk-02843-SHG                  Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50                               Desc
                                                                     Main Document    Page 4 of 15
              Amortization
                  Net Other Income & Expense                                    ($62,742.50)

             Income Before Reorganization Expense             $8,787.81         ($13,353.89)          $8,787.81

             REORGANIZATION EXPENSES
              Professional Fees                                                      $0.00
              U.S. Trustee Fees
              Other (attach list)
                  Total Reorganization Expenses                     0.00               0.00                  0.00

              Income Tax

             NET PROFIT OR (LOSS)                             $8,787.81         ($13,353.89)          $8,787.81

                                    Page 3

             Year to Date:
             Advertising                                                          18,508.71
             Accounting                                                           13,500.00
             Auto                                                                  3,484.08
             Bank Charges                                                          3,995.84
             Consulting                                                            8,250.00
             Contract Labor                                                       10,807.04
             Leased Equipment                                                     13,244.91
             Insurance                                          9,068.81          40,103.25             9,068.81
             Legal                                                                42,318.22
             Office Supplies and Expenses                       1,129.30          33,639.80             1,129.30
             Rent                                                                  1,301.21
             Repairs                                                               1,897.00
             Salaries                                          19,857.66         121,927.82            19,857.66
             Payroll Taxes                                                        14,325.45
             Computer                                                              7,764.12
             Telephone                                                             4,429.75
             Utilities                                           639.94            8,168.74              639.94
             Sales Commissions                                                    11,155.10
                                                               30,695.71         358,821.04            30,695.71



2396749.v1
                           Case 2:19-bk-02843-SHG   Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50   Desc
                                                    Main Document    Page 5 of 15
Case Number: 2:19-bk-02843-SHG                                                            COMPARATIVE BALANCE SHEET
                                                                                                                  (Accrual Basis)

*Debtor's own form may be substituted if (1) it is prepared in accordance with generally accepted accounting principals, (2) current
and prior period information is provided, and (3) if pre-petition and post-petition liabilities are segregated.


ASSETS                                                SCHEDULE AMOUNT1                     CURRENT MONTH                        PRIOR MONTH
 Unrestricted Cash                                              $50,197.85                         $70,847.07
 Restricted Cash
      Total Cash                                                      $50,197.85                        $70,847.07
    Accounts Receivable (net)                                             6,027.42                      $33,370.58
    Inventory                                                         $53,550.00                        $65,728.47
    Notes Receivable
    Prepaid Expenses
    Other (attach list)
        Total Current Assets                                         $109,775.27                       $169,946.12
    Property, Plant & Equipment                                      $489,628.29                       $489,628.29
 Less: Accumulated Depreciation
     Net Property, Plant & Equip.                                    $489,628.29                       $489,628.29
 Due From Insider(s)
 Other Assets - Security Deposit                                      $37,215.00                        $37,215.00
 Other (attach list) Deps in Transit
TOTAL ASSETS                                                         $636,618.56                       $696,789.41
POST-PETITION LIABILITIES
 Accounts Payable                                                                                       $41,109.40
    Taxes Payable                                                                                         $4,469.80
    Notes Payable
    Professional Fees
 Secured Debt
 Other (attach list) See Below                                                                          $14,549.65
     Total Post-Petition Liabilities
PRE-PETITION LIABILITIES
    Secured Debt                                                   $3,813,810.82                    $3,813,810.82
    Priority Debt                                                        97,936.63                      $97,936.63
    Unsecured Debt                                                   1,731,769.09                   $1,731,769.09
    Other (attach list)
    Total Pre-Petition Liabilities                                 $5,643,516.54                    $5,643,516.54
TOTAL LIABILITIES                                                  $5,643,516.54                    $5,703,645.39
EQUITY
    Pre-petition Owner's Equity                                   ($5,006,897.98)                   ($5,006,897.98)
    Post-Petition Cumulative Profit/Loss                                                                  $8,787.81
    Direct Charges to Equity (explain)
        Total Equity
TOTAL LIABILITIES & OWNER'S EQUITY                                   $636,618.56                       $696,789.41
1
    This column should reflect the information provided in Schedules A, B, C, D, E, and F filed with the Court

                                                                          Page 4



        2396749.v1
           Case 2:19-bk-02843-SHG                   Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50                                 Desc
                                                    Main Document    Page 6 of 15
Post Other Liabilities:
Accrued Consignors                                               $50,503.28

                                                                 $50,503.28




      2396749.v1
         Case 2:19-bk-02843-SHG   Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50   Desc
                                  Main Document    Page 7 of 15
Case Number: 2:19-bk-02843-SHG                                                                STATUS OF ASSETS
 *Information provided on this page should reconcile with balance sheet amounts
ACOUNTS RECEIVABLE                                             TOTAL              0-30 Days      31-60 Days       60+ Days
Total Accounts Receivable                                         $33,370.58       $33,370.58          $0.00
 Less Amount Considered Uncollectible
Net Accounts Receivable                                           $33,370.58       $33,370.58          $0.00

DUE FROM INSIDER
Schedule Amount
 Plus: Amount Loaned Since Filing Date
 Less: Amount Collected Since Filing Date
 Less: Amount Considered Uncollectible
Net Due From Insiders

INVENTORY
Beginning Inventory                                                                $53,550.00
Plus: Purchases (AR Converted)                                                     $12,178.47
Less: Cost of Goods Sold
Ending Inventory                                                                   $65,728.47

                Date Last Inventory was taken:                                       3/15/2019

FIXED ASSETS                                          SCHEDULE AMOUNT             ADDITIONS      DELETIONS     CURRENT AMOUNT
Real Property                                                      151,718.56
Buildings
 Accumulated Depreciation
 Net Buildings
Equipment                                                          295,005.73                                        295,005.73
 Accumulated Depreciation                                                  0.00                                              0.00
 Net Equipment                                                     295,005.73                                        295,005.73
Autos/Vehicles                                                       42,904.00                                         42,904.00
 Accumulated Depreciation                                                  0.00                                              0.00
 Net Autos/Vehicles                                                  42,904.00                                         42,904.00

Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order:

None in March




                                                                      Page 5




    2396749.v1
        Case 2:19-bk-02843-SHG                     Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50                   Desc
                                                   Main Document    Page 8 of 15
J Levine
Accounts Payable
3/31/2019
                                                                   Open
   Date           Num                          Vendor             Balance
03/22/2019   2,019.03    City of Phoenix (3127933749)                 612.35
             2019.03
03/01/2019   UHC         United Health Care                         9,990.66

03/17/2019   2645-31281 Huifang Xuan (JE13986)                          0.60
03/19/2019   19          A Plus moving & deliveries                   574.00
03/20/2019   29          A Plus moving & deliveries                   340.00
03/21/2019   25          A Plus moving & deliveries                   416.00

03/24/2019   2646-31327 Yvonne Cid (JM28024)                          702.00

03/24/2019   2646-31304 Julie Johnson Prusak (RH50063)                 45.50

03/24/2019   2646-31349 Kenneth Marler (RH50074)                       10.70
03/28/2019               APS                                           27.58
03/15/2019   1418954     City of Phoenix 48702734                      96.00
             12112978
03/28/2019   032819      Sparkletts                                    28.81

Consigor
Payments:

03/24/2019   2646-31331 Robynn Sussman (RH50093)                    7,517.70
03/24/2019   2646-3132   Andera Hernandez (RH50085)                 3,283.25

03/24/2019   2646-31375 Gregg Granger (JE13577)                       417.55

03/24/2019   2646-31325 Noah Willimas (BH25072)                     2,100.00

03/24/2019   2646-31330 Mike Bray (JM28176)                         1,651.40

03/24/2019   2646-31333 Josh Levine (C879)                          1,381.25

03/24/2019   2646-31306 Thonetta W Bartlett (JM28095)                 745.20

03/24/2019   2646-31329 Jim Friend (JE13251)                          616.25

03/24/2019   2646-31326 Ali Zarrin (JE13093)                          565.50

03/24/2019   2646-31323 Michael McCarthy (JM28076)                    556.30

03/24/2019   2646-31332 Letty Andrews (GG88001)                       543.20

03/24/2019   2646-31322 Charlotte Steill (DD15839)                    289.65

03/24/2019   2646-31302 Jack McCormick (JE13768)                      281.40

03/24/2019   2646-31309 Tom Knott (JE13444)                           158.25

03/24/2019   2646-31318 Christina Nielsen (JM28172)                   117.00

03/24/2019   2646-31328 Pamela Johnson (RH50010)                       54.25

03/24/2019   2646-31348 Elaine Oldman (RH50069)                        50.65

03/24/2019   2646-31346 Marcy Dorsey (DD15834)                         32.15



   Case
2396749.v1   2:19-bk-02843-SHG                Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50   Desc
                                              Main Document    Page 9 of 15
03/24/2019   2646-31347 Scott Pfeiffer (JM28159)                   24.60

03/24/2019   2646-31319 Edward Carroll (CN7550)                    18.50

03/24/2019   2646-31305 Nicholas H Boehme (C544)                   17.85

03/24/2019   2646-31350 Nancy O'Connor (JM28201)                   14.00

03/31/2019   2647-31336 Robynn Sussman (RH50093)                 7,829.30


                                                             41,109.40




   Case
2396749.v1   2:19-bk-02843-SHG            Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50   Desc
                                          Main Document    Page 10 of 15
Case Number: 2:19-bk-02843-SHG                                                           STATUS OF LIABILITIES
                                                                                        AND SENSITIVE PAYMENTS
 *Information provided on this page should reconcile with balance sheet and disbursement detail amounts

POST-PETITION LIABILITIES                             TOTAL               0-30 Days            31-60 Days      61-90 Days       91+ Days

 Accounts Payable *                                    $41,109.40          $41,109.40
 Taxes Payable                                                              $4,469.80
 Notes Payable

 Professional Fees Payable
 Secured Debt
 Other (attach list) Accrued Consignors                                    $14,549.65


Total Post-Petition Liabilities                                            $60,128.85
*DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING


                  PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                               Insiders
                                                                                            Amount Paid this   Total Paid to
                    Name                                Reason for Payment                      Month              Date
(see payroll)




Total Payments to Insiders


                                                           Professionals

                                                 Date of Court
                                                Order Authorizing          Amount           Amount Paid this   Total Paid to
                    Name                           Payment                 Aproved              Month              Date




Total Payments to Proffessionals
                                                                          Page 6




       2396749.v1
          Case 2:19-bk-02843-SHG                     Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50                           Desc
                                                     Main Document    Page 11 of 15
Case Number: 2:19-bk-02843-SHG                                                             CASE STATUS

                                                    QUESTIONAIRE

                                                                                                                YES        NO
Have any funds been disbursed from any accounts other than a Debtor-in-Possession account?                  X
Are any post-petition receivables (accounts, notes or loans) due from related parties?                                 X
Are any wages past due?                                                                                                X
Are any U. S. Trustee quarterly fees delinquent?                                                                       X

 Provide a detailed explaination of any "YES" answers to the above questions: (attach additional sheets if needed)
Post Petition closing of old Operating Bank Accounts, applicable fees, etc. Sun Flower Bank was CC Merchant Deposit
account and needed to make sure First Data successfully transferred deposit functions to new Western States DIP Escrow
Account.


   Current number of employees:                12


INSURANCE
                                                                                        Payment Amount &
Carrier & Policy Number                    Type of Policy        Period Covered            Frequency
Acuity Policy No. Z73790           General Liability            6/1/2018 6/1/2019 Monthly
Markel Service, Inc. MVC0111953-02 Workers Comp                5/22/2018 5/22/2019 Bi Monthly
UHC 03U0859                            Group Healthcare         6/1/2018   6/1/2019 Monthly
Sun Life 910979                        Life Insurance           6/1/2018   6/1/2019 Monthly
                                       for Employees


What steps have been taken to remedy the problems which brought on the chapter 11 filing?
Serious Staff and budgetary cuts across the board. Stream lining of operations and overall overhead cuts.
Negotiated reduction of recurring expenses.




Identify any matters that are delaying the filing of a plan of reorganization:
Awaiting the normalization of revenue streams with the negative effects of Petition filing. We expect to see
a restored faith in our consignment process with new cash handling procedures to ease clients concerns.
Top line revenue normalization will allow for more accurate projections and planning.

                                                            Page 7




      2396749.v1
           Case 2:19-bk-02843-SHG          Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50                      Desc
                                           Main Document    Page 12 of 15
Case Number:   2:19-bk-02843-SHG                                                  DISBURSEMENT DETAIL
                                                                                                           Month: March post filing
                                                                                                      Account #          4852

                                                                                                     Bank Name Great Western Escr

                                                              Cash/Electronic Disbursements
                      Date                       Payee                                Purpose                           Amount




                                                                     Total Cash/Electronic Disbursements

                                                              CHECKS ISSUED
Check Number          Date                       Payee                                   Purpose                        Amount
     1001           03/28/2019   Mark Autrey (CN7685)                Consignor Payment                                      104.00
     1002           03/28/2019   Earl Linderman (DD15710)            Consignor Payment                                      787.20
     1003           03/28/2019   Ruby Elam (DD15796)                 Consignor Payment                                      552.35
     1004           03/28/2019   Barbara Luther (DD15798)            Consignor Payment                                          9.40
     1005           03/28/2019   Berneice E Carey (GG88000)          Consignor Payment                                     3,570.00
     1006           03/28/2019   Robert Hauptman (JE13468)           Consignor Payment                                        65.00
     1007           03/28/2019   Bill Fisher (JE13497)               Consignor Payment                                      143.00
     1008           03/28/2019   Debbie Forde (JE13807)              Consignor Payment                                     1,539.10
     1009           03/28/2019   Huifang Xuan (JE13986)              Consignor Payment                                     8,265.00
     1010           03/28/2019   Yvonne Cid (JM28024)                Consignor Payment                                        73.20
     1011           03/28/2019   Nicole Collinet (JM28073)           Consignor Payment                                        20.15
     1012           03/28/2019   Michael McCarthy (JM28076)          Consignor Payment                                        43.50
     1013           03/29/2019   Todd Temple (JM28104)               Consignor Payment                                      352.95
     1014           03/28/2019   William Eyler (JM28127)             Consignor Payment                                     2,245.00
     1015           03/28/2019   Kelly McCartney (JM28177)           Consignor Payment                                        30.60
     1016           03/28/2019   Shira Brown (JM28183)               Consignor Payment                                      171.20
     1017           03/28/2019   Michael Feeney (JM28184)            Consignor Payment                                      951.50
     1018           03/28/2019   Jaeson McDonald (JM28185)           Consignor Payment                                      341.40
     1019           03/28/2019   William Erickson (RH50054)          Consignor Payment                                        25.65
     1020           03/28/2019   Julie Johnson Prusak (RH50063)      Consignor Payment                                      738.25
     1021           03/28/2019   Kenneth Marler (RH50074)            Consignor Payment                                        47.75
     1022      03/28/2019        Michael Jung (RH50089)              Consignor Payment                                     1,726.70
     1023      03/28/2019        Richard Throop (RH50090)            Consignor Payment                                      411.60
     1034      03/24/2019        Gregg Granger (JE13577)             Consignor Payment                                     1,901.25
  TRANSFER     03/28/2019        Zoho                                Tracking Software                                      975.00
Total checks listed on continuation pages


TOTAL DISBURSEMENTS FOR THE MONTH (include cash/electronic disbursements)                                                25,090.75

            Case 2:19-bk-02843-SHG              Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50                     Desc
                                                Main Document    Page 13 of 15
       2396749.v1
                                      Page 8
                                         Payments to Consignors                     24,115.75




  Case 2:19-bk-02843-SHG   Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50   Desc
                           Main Document    Page 14 of 15
2396749.v1
Case Number: 2:19-bk-02843-SHG                                      DISBURSEMENT DETAIL
                                                                    CONTINUATION SHEET
                                                                                       Month: March Post Filing
                                                                                     Account #       4836

                                                                                    Bank Name Western Payroll


                                               CHECKS ISSUED
Check Number      Date                 Payee                              Purpose                    Amount
Auto              3/29/2019 Payroll Direct Deposits       Payroll                                       $16,680.12
Auto              3/29/2019 Payroll Direct Deposits       Payroll Taxes                                  $5,347.04
Auto              3/29/2019 Payroll Fees                  Fees                                             $265.00




TOTAL DISBURSEMENTS - THIS PAGE                                                                         $22,292.16

                                                      Page 8a




    Case 2:19-bk-02843-SHG
 2396749.v1                         Doc 88 Filed 04/25/19 Entered 04/25/19 17:22:50                      Desc
                                    Main Document    Page 15 of 15
